IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47766

STATE OF IDAHO,                                )
                                               ) Filed: November 12, 2021
       Plaintiff-Respondent,                   )
                                               ) Melanie Gagnepain, Clerk
v.                                             )
                                               )
MATTHEW FERNANDO MEDRANO,                      )
                                               )
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order denying Idaho Criminal Rule 35 motion, reversed and case remanded.

       Eric D. Fredericksen, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Matthew Fernando Medrano appeals from the district court’s denial of his motion to
correct an illegal sentence. We reverse and remand.
                                               I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       Pursuant to a prior conviction in 2018 for statutory rape, Medrano is required to register
as a sex offender. In July 2019, Medrano registered as a sex offender but failed to pay the
required fee. As a result, law enforcement attempted to contact Medrano at his registered
address and learned he had changed residences. Since changing residences, Medrano had not
registered his new address within two working days in violation of Idaho Code § 18-8309(1). As
a result, law enforcement arrested Medrano, and the State charged him with failure to register as
a sex offender. Id.

                                               1
       Medrano pled guilty, and the parties entered into a binding plea agreement under Idaho
Criminal Rule 11(f)(1)(C) and agreed the district court should impose a unified sentence of five
years with two years determinate, suspend that sentence, and place Medrano on probation for
four years. At the sentencing hearing, the court agreed to this term. Further, the court ordered
that Medrano pay a portion of his public defender’s attorney fees, a fine, and court costs and that
Medrano begin in March 2020 paying $50 each month towards satisfying those obligations.
During the hearing, the court stated: “I can’t let you off of probation until all of the fines and
fees are paid in full; okay?” Medrano did not respond to this statement.
       After the sentencing hearing, the district court entered a judgment of conviction on
December 19, 2019, imposing a sentence in accordance with the court’s acceptance of the plea
agreement’s sentencing term. The judgment also required Medrano to pay $945.50, which
included $245.50 in court costs, a $300 fine, $100 for a DNA analysis, and $300 for the public
defender. The judgment stated that “payments shall commence on the 1st day of March, 2020, at
the rate of $50.00 per month.” Further, the judgment stated:
       SHOULD THE DEFENDANT FAIL TO PAY RESTITUTION OR OTHER
       COURT-ORDERED FINANCIAL OBLIGATIONS BEFORE THE
       EXPIRATION OF PROBATION, THE TERM OF PROBATION WILL BE
       EXTENDED, WITHOUT FURTHER ORDER OF THE COURT, UNTIL
       SUCH TIME AS THE DEFENDANT HAS COMPLETED PAYMENT OF
       SAID COURT-ORDERED OBLIGATIONS.
       On January 30, 2020, Medrano timely appealed the judgment of conviction, identifying
as an appellate issue whether the district court abused its discretion “concerning the terms and
conditions of probation.” Thereafter, on August 11, Medrano moved the court to modify his
judgment. Specifically, Medrano challenged the judgment’s probationary term extending his
probation without further court order until all the court-ordered financial obligations are paid.1
The court denied Medrano’s motion that same day without a hearing by stamping “denied” on
the first page of the motion with a note to “Please refer to [I.C. §] 20-221.”




1
       Medrano also filed a motion to modify the judgment to amend certain terms and
conditions of Medrano’s probation related to his supervision as a sex offender. The district court
denied this motion, but Medrano does not appeal that denial.


                                                  2
       On appeal, Medrano challenges the district court’s denial of his motion to modify his
judgment of conviction.2
                                                II.
                                   STANDARD OF REVIEW
       Pursuant to Idaho Criminal Rule 35, the district court may correct an illegal sentence at
any time. In an appeal from the denial of a Rule 35 motion to correct an illegal sentence, the
question of whether the sentence imposed is illegal is a question of law freely reviewable by the
appellate court. State v. Josephson, 124 Idaho 286, 287, 858 P.2d 825, 826 (Ct. App. 1993).
Under Rule 35(a), the term “illegal sentence” “is narrowly interpreted as a sentence that is illegal
from the face of the record, i.e., does not involve significant questions of fact or require an
evidentiary hearing.” State v. Clements, 148 Idaho 82, 86, 218 P.3d 1143, 1147 (2009). The rule
“is limited to legal questions surrounding the defendant’s sentence,” and any factual issues must
be apparent from the face of the record. Id. at 88, 218 P.3d at 1149.
                                                III.
                                           ANALYSIS
       On appeal, Medrano asserts his probationary period of four years or until all of his court-
ordered financial obligations are paid, whichever comes later, is illegal because “the court had a
duty to set an end date that was within the maximum period for which [Medrano] may have been
imprisoned.” A trial court’s sentencing authority is derived from statute. State v. Dunne, 166
Idaho 541, 542, 461 P.3d 823, 824 (Ct. App. 2020). This Court exercises free review over the
application and construction of statutes. State v. Reyes, 139 Idaho 502, 505, 80 P.3d 1103, 1106
(Ct. App. 2003). Where the language of a statute is plain and unambiguous, this Court must give
effect to the statute as written, without engaging in statutory construction. State v. Burnight, 132
Idaho 654, 659, 978 P.2d 214, 219 (1999); State v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67
(Ct. App. 2000). The language of the statute is to be given its plain, obvious, and rational
meaning. Burnight, 132 Idaho at 659, 978 P.2d at 219. If the statutory language is clear and

2
       Medrano filed his notice of appeal before the district court denied his Rule 35 motion.
This Court has previously ruled that “Idaho Appellate Rule 17(e)(1)(C) provides that a notice of
appeal from a judgment is deemed to include all post-judgment orders and decrees” and that “an
order denying a motion to modify a sentence is such a post-judgment order.” State v. Fortin, 124
Idaho 323, 326, 859 P.2d 359, 362 (Ct. App. 1993). Accordingly, Medrano may properly
challenge the district court’s denial of his motion based on his prior notice of appeal filed
following the judgment of conviction.
                                                 3
unambiguous, the Court need not refer to legislative history or rules of statutory interpretation.
Escobar, 134 Idaho at 389, 3 P.3d at 67.
       The relevant statutes in this case are I.C. §§ 18-8311(1), 19-2601, and 20-222(1). Idaho
Code section 19-2601(2) authorizes a suspended judgment. When a trial court suspends a
judgment, it “may place the defendant on probation under such terms and conditions as it deems
necessary and appropriate.” Id. Idaho Code section 20-222(1), however, limits the period of
time for which a trial court may place a defendant on probation by requiring the period “shall be
fixed by the court.” The Idaho Supreme Court has also noted that I.C. § 20-222(1) “requires
sentencing courts to prescribe a fixed term of probation.” State v. Elias, 157 Idaho 511, 517 n.7,
337 P.3d 670, 676 n.7 (2014) (noting distinction between “fixed” and “indeterminate”
probation).
       Further, I.C. § 19-2601(7) provides the period of probation for a felony may not exceed
“the maximum period for which the defendant might have been imprisoned.” See also I.C. § 20-
222(1) (providing any extension of probation must “not exceed the maximum period for which
the defendant might have been imprisoned”). Finally, the maximum period of imprisonment for
failing to register as a sex offender is ten years. I.C. § 18-8311(1). If the term of probation
exceeds this statutory maximum, then the term violates the governing statutes and exceeds the
trial court’s sentencing authority. Dunne, 166 Idaho at 543, 461 P.3d at 825; see also State v.
Kesling, 155 Idaho 673, 677, 315 P.3d 861, 865 (Ct. App. 2013).
       Construed together, I.C. §§ 18-8311(1), 19-2601(7) and 20-222(1) clearly and
unambiguously provide the district court was required to fix Medrano’s probationary period not
to exceed the statutory maximum of ten years for failing to register as a sex offender. The court,
however, imposed a probationary period of four years or until Medrano satisfies his court-
ordered financial obligations. In other words, the probationary period imposed is four years but
only if Medrano satisfies his obligations within that period. Otherwise, Medrano’s probation is
indeterminate and continues indefinitely until he satisfies those obligations. The period, thus,
may extend beyond the maximum period of ten years. Accordingly, Medrano’s probationary
period of four years or until he satisfies his court-ordered financial obligations violates both the
unambiguous statutory requirement that the district court fix a probationary period and that the
period may not be for more than the maximum possible period for which Medrano might have
been imprisoned. This conclusion is also supported by the Idaho Legislature’s 2014 amendment

                                                 4
of I.C. § 20-222(1) to eliminate a sentencing court’s discretion to impose an “indeterminate
probationary period.” See Elias, 157 Idaho at 517 n.7, 337 P.3d at 676 n.7 (noting I.C. § 20-
222(1) amended in 2014 to require court to impose “fixed” probationary period and to eliminate
court’s discretion to impose “indeterminate” probationary period).
       Contrary to the district court’s suggestion, I.C. § 20-221 does not provide a basis for
denying Medrano’s motion. Although the court did not provide any analysis when denying the
motion, it did cite generally to I.C. § 20-221 without explanation. The court’s intention may
have been to direct Medrano to the provision in I.C. § 20-221 providing that “the court . . . may
at any time modify any terms or conditions of probation.” I.C. § 20-221(1).
       The district court’s ability to modify the terms of probation at any time under I.C. § 20-
221, however, does not support the court’s denial of Medrano’s motion. The court was not
modifying Medrano’s probation by denying his motion because the court originally ordered the
challenged probationary term in the judgment of conviction, not as a modification of that
judgment. Moreover, to the extent the court’s denial was a “modification,” the court failed to
provide Medrano notice and an opportunity to be heard before denying the motion. See State v.
Gibbs, 162 Idaho 782, 788, 405 P.3d 567, 573 (2017) (addressing legal standard governing
probationary modification proceedings and ruling modification may be made for good cause
“after notice to the parties and affording the parties an opportunity to be heard”).
       Finally, we reject the State’s argument that this Court lacks jurisdiction to address
Medrano’s appeal because his challenge is not ripe for review. The purpose of the ripeness
doctrine is to prevent courts from addressing purely abstract disagreements. State v. Manley, 142
Idaho 338, 342, 127 P.3d 954, 958 (2005). To establish ripeness, a party must show that (1) the
case presents definite and concrete issues; (2) a real and substantial controversy exists versus
hypothetical facts; and (3) there is a present need for adjudication. Id.
       In this case, the State neither disputes the meaning of applicable statutes nor challenges
Medrano’s argument that his probationary term is illegal under those statutes. Instead, the State
asserts that “the district court has not ordered an illegal period of probation” because “the
contingency that would theoretically render it illegal has not happened and is unlikely to
happen.” In support, the State argues Medrano’s assertion that his probation would extend
beyond ten years is “speculative” because, if Medrano began paying $50 a month on his court-
ordered financial obligations in March 2020, as ordered, then “the entire amount should be paid

                                                  5
off by September 1, 2021, well within the four[-]year probationary period [and] much less than
the ten[-]year maximum probationary period.” Based on this analysis, the State argues there is
no controversy for this Court to address.
       We disagree. As noted above, the applicable statutes require the district court to order a
fixed period of probation not to exceed ten years. Contrary to these statutes, the court ordered an
indefinite period of probation based on the date Medrano satisfies his court-ordered financial
obligations. This illegality existed at the time the court entered the judgment of conviction and
placed Medrano on probation and is, thus, ripe for review.
                                                IV.
                                         CONCLUSION
       The term in the judgment of conviction placing Medrano on probation for four years or
until he satisfies his court-ordered financial obligations is not fixed but indeterminate and, thus,
illegal. Accordingly, we reverse the district court’s denial of Medrano’s motion challenging this
probationary term and remand for further proceedings consistent with this opinion.
       Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                                 6